Name: Commission Regulation (EEC) No 1148/79 of 12 June 1979 amending Regulation (EEC) No 217/79 in respect of the list of laboratories authorized to carry out analytical examinations in the wine growing sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 6 . 79 Official Journal of the European Communities No L 144/5 COMMISSION REGULATION (EEC) No 1148/79 of 12 June 1979 amending Regulation (EEC) No 217/79 in respect of the list of laboratories authorized to carry out analytical examinations in the wine growing sector HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 217/79 is hereby amended as follows : (a ) in Annex I , the following paragraph j) a) is hereby added to ' F. Italy' under ' 2 . Laboratories ' : j ) a ) Laboratorio chimico provinciale di igiene e profilassi  Ancona Via Matteotti 96, 60100 Ancona, tel .: 071 / 22558 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), and in particular Article 64 (3 ) thereof, Whereas Annex I to Commission Regulation (EEC) No 217/79 of 25 January 1979 laying down detailed rules for direct cooperation between the bodies desig ­ nated to verify compliance with provisions in the wine sector (2 ) includes the list of laboratories autho ­ rized to carry out analytical and organoleptic examina ­ tions ; whereas , since that list was drawn up , a further laboratory has been authorized to carry out such exam ­ inations ; whereas the said list should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , Responsibility for the following province : Ancona ;' (b) in Annex I , at 'C. Germany' under ' 2 . Laborato ­ ries ', the telephone number given under 'e) Hamburg' is replaced by the number 040/34791 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1979 . For the Commission Finn GUNDELACH Vice-President ( ) OJ No L 54, 5 . 3 . 1979 , p . 1 . (-') OJ No L 31 , 7 . 2 . 1979 , p . 5 .